Citation Nr: 0724338	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-10 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to January 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2004 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the veteran waived his right to have 
any additional evidence submitted thereafter initially 
considered by the RO.  In May 2007, the Board received 
additional evidence from the veteran's representative.


FINDING OF FACT

The veteran has a chronic acquired low back disorder that is 
etiologically related to service.


CONCLUSION OF LAW

A lower back disability was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection of a lower back disability.  Therefore, no 
further development with respect to the matter decided herein 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005) or 38 C.F.R. § 3.159 (2006).  In addition, the 
Board observes that the veteran was provided with the 
requisite notice with respect to the disability-rating and 
effective-date elements of his claim in a November 2006 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Evidence

At the Travel Board hearing, the veteran testified that he 
injured his low back twice during service and that his low 
back had been symptomatic ever since service. 

The service medical records show that in October 1992, the 
veteran presented in the clinic with complaints of bilateral 
flank pain of one week duration.  The examiner noted an 
assessment of rule out urinary tract infection/kidney 
pathology.  Another examiner reported that the veteran 
indicated that he had had this pain once before, but at that 
time it was associated with a possible kidney infection 
versus urinary tract infection.  The examiner noted an 
impression of mechanical low back pain.  Prior records show 
that in November 1990, the veteran had complained of lower 
left flank pain of two to three weeks duration.  The examiner 
at that time noted an assessment of rule out urinary tract 
infection.  A consultant had indicated that the veteran had 
pyuria related to flank pain.  

VA treatment records dated in February 2002 and February 2003 
note a history of intermittent low back pain.  Physical 
Orthopedic Neurologic and Spinal and Washoe Family Care 
records dated from December 1997 to October 2003 show that 
the veteran was followed and treated for low back pain.  
These records indicate that the veteran reported a history of 
back pain since 1992.

Records from Sierra Regional Spine Institute dated from 
December 1997 to November 2003 show that in November 2003, 
Dr. C.T. noted that the veteran had chronic mechanical low 
back pain, myofascial pain, and possible discogenic pain.  
Dr. C.T. reported that the veteran related a history of low 
back pain dating back to 1992.  Dr. C.T. indicated that a 
magnetic resonance image (MRI) scan revealed a small area of 
increased signal within the disc posteriorly at L5-S1 that 
might be consistent with an annular tear, and could be 
contributing to some of the veteran's chronic low back 
symptoms.  

VA treatment records dated in October 2003 and May 2005 show 
that the veteran was seen by Dr. P.D. for complaints of low 
back pain.

A November 2005 VA examination report shows that F.M., APN 
[advance practice nurse] reviewed the claims file.  F.M. 
provided diagnoses of subjective report of low back pain and 
myofascial back pain as diagnosed by Dr. C.T., possible 
transitional vertebrae at L1, and negative objective findings 
on exam.  F.M. reported that her opinion was reviewed by Dr. 
P.D.  F.M. commented that there was no medical evidence to 
provide a specific diagnosis regarding a lumbosacral spine 
disability.  F.M. maintained that if the veteran was having 
pain secondary to a transitional vertebra, this condition was 
congenital.  F.M. maintained that the veteran's subjective 
complaint of low back pain was not caused by or was not a 
result of a one time documented instance of mechanical back 
pain in the military.  F.M. explained that a one time note of 
mechanical low back pain in the service, in which pain was 
described as mild to moderate, without abnormal neurological 
findings and with full range of motion, was not sufficient 
objective evidence to directly link this event to a chronic 
low back pain complaint.  

In a March 2007 letter, chiropractic physician Dr. J.V. 
reported that his office had been treating the veteran for 
chronic low back pain since January 2006.  Dr. J.V. indicated 
that on initial examination, it was determined that the 
veteran's pain was mechanical in nature, and a regimen of 
chiropractic care was initiated.  Dr. J.V. noted that upon 
review of the veteran's health records over the last 15 
years, it appeared that the veteran's current back problem 
stemmed from an injury in 1992 while in service.  Dr. J.V. 
maintained that residuals of the initial injury persisted 
today.  Dr. J.V. indicated that the instability present in 
the veteran's lower back required on going care to maintain 
his activities of daily living.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis 

The above evidence shows that there are conflicting medical 
opinions of record as to whether the veteran has a current 
chronic acquired low back disability that is related to an 
incident of his military service.  The Board must therefore 
weigh the credibility and probative value of these opinions, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

The Board accords greater evidentiary weight to Dr. J.V.'s 
medical opinion because it is found to be persuasive when 
considered with the rest of the evidence of record.
While F.M. maintained that the veteran did not currently have 
a chronic acquired low back disorder, post-service private 
and VA treatment records show a continuity of symptomatology 
after the initial low back injury in service.  The veteran 
was even seen for low back pain by Dr. P.D., who was noted as 
having reviewed F.M.'s medical opinion.  F.M. reported that 
X-ray findings suggested a possible congenital variant at L1 
that might be the source of the veteran's pain.  A November 
2003 MRI-which is a more accurate determinant of the 
presence of spinal abnormalities than an ordinary X-ray 
study-showed no such congenital condition.  Rather, Dr. C.T. 
suspected that the MRI revealed an annular tear that could be 
contributing to the veteran's low back pain.  Dr. J.V. has 
opined that the veteran has a chronic acquired low back 
disorder that had its onset during service.  For the 
foregoing reasons, the Board finds that service connection 
for a lower back disability is warranted. 


ORDER

Service connection for a lower back disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


